PER CURIAM.
Having considered the appellant’s response, filed on February 21, 2005, to this Court’s order of February 11, 2005, the appeal is hereby dismissed as premature. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). This dismissal is without prejudice to the appellant’s right to file a timely notice of appeal once a final order disposing of the remaining issues regarding equitable distribution has been entered.
ALLEN, KAHN and HAWKES, JJ., Concur.